

	

		II

		109th CONGRESS

		1st Session

		S. 1686

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 12, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Constitution Heritage Act of

		  1988 to provide for the operation of the National Constitution

		  Center.

	

	

		1.Short titleThis Act may be cited as the

			 National Constitution Center

			 Operations Act.

		2.Name

			 clarificationSection 3(a) of

			 the Constitution Heritage Act of 1988 (16 U.S.C. 407bb(a)) is amended by

			 striking (hereafter in this Act referred to as the

			 Center) and inserting (hereafter in this Act

			 referred to as the NCC).

		3.Operation of the

			 National Constitution CenterSection 4 of the Constitution Heritage Act

			 of 1988 (16 U.S.C.

			 407cc) is amended by adding at the end the following:

			

				(c)Operation of

				the NCC

					(1)In

				generalA cooperative

				agreement entered into under subsection (b) shall—

						(A)authorize the NCC to—

							(i)operate the NCC;

							(ii)provide to visitors to the NCC any

				activities and services relating to and consistent with any functions of the

				NCC under section 3(b);

							(iii)carry out activities that are appropriate

				for the operation of the NCC, including charging fees, conducting events, and

				selling and marketing merchandise, tickets for activities of the NCC, and food

				to visitors to the NCC; and

							(iv)negotiate and enter into any agreements,

				leases, contracts, or other arrangements with any person, firm, association,

				organization, corporation, or governmental entity (including the Federal

				Government and any State and local governments) that are appropriate for

				carrying out activities at the NCC or that are normally associated with the

				operation of a facility like the NCC, including an agreement, contract, or

				other arrangement for janitorial service, building maintenance, food service,

				information technology maintenance, or the operation of a museum store;

							(B)provide that any revenues from facilities

				and services of the NCC shall be made available to the NCC, without further

				appropriation, to offset the expenses of operating the NCC;

						(C)authorize the NCC to occupy the site and

				any structures provided under subsection (a)—

							(i)for a term specified in the cooperative

				agreement not to exceed 30 years; and

							(ii)in accordance with any terms and conditions

				of the cooperative agreement;

							(D)(i)provide that the NCC shall maintain, during

				the term of the cooperative agreement and at the expense of the NCC, insurance

				on the NCC covering such risks, in such amounts, and including such terms and

				conditions as the Secretary determines to be appropriate; and

							(ii)provide that any repairs or reconstruction

				carried out using payments made to the NCC under an insurance policy maintained

				under clause (i) shall be subject to the approval of the Secretary;

							(E)provide that the NCC shall maintain the

				status as an organization described in section 501(c)(3) of the Internal

				Revenue Code of 1986 that is exempt from taxation under section 501(a) of the

				Code;

						(F)provide that the NCC shall make available

				to the Secretary and the Comptroller General of the United States all books,

				documents, papers, and records of the NCC that are necessary for an

				audit;

						(G)provide that the NCC shall submit to the

				Secretary or Congress an annual report that—

							(i)describes the activities of the NCC during

				the preceding fiscal year;

							(ii)compares the goals and objectives of the

				NCC to the actual accomplishments of the NCC during the preceding fiscal year;

				and

							(iii)includes a plan for the NCC for the

				subsequent fiscal year; and

							(H)include any other terms and conditions that

				the Secretary determines to be appropriate.

						(2)Termination of

				agreementThe Secretary may

				terminate the cooperative agreement entered into under paragraph (1) if the

				Secretary determines that termination is in the best interest of the

				public.

					(3)Effect on

				existing agreementThe

				agreement between the National Park Service and the NCC numbered

				CA–4450–99–9018 shall remain in effect until the date on which—

						(A)the agreement is terminated in accordance

				with the terms of the agreement; or

						(B)a cooperative agreement is entered into

				under paragraph (1).

						(4)Administration

				of Independence National Historical ParkNothing in this subsection affects the

				authority of the Secretary to enter into a contract or other agreement with any

				organization or entity that provides for the administration of Independence

				National Historical Park so long as the agreement does not conflict with the

				cooperative agreement entered into under paragraph (1).

					(5)Exemption from

				applicable lawAn agreement,

				lease, contract, or other arrangement entered into under paragraph (1) shall

				not be subject to section 3(k) of

				Public Law

				91–383 (16 U.S.C. 1a–2(k)), section 321

				of the Act of June 30, 1939 (40 U.S.C. 303(b)), or section 403

				of the National Parks Omnibus Management Act of 1998 (16 U.S.C.

				5952).

					.

		4.Conforming

			 amendments

			(a)Section 3 of the Constitution Heritage Act

			 of 1988 (16 U.S.C. 407bb) is amended—

				(1)in the second sentence of subsection (a),

			 by striking Center and inserting NCC; and

				(2)in subsection (b)—

					(A)in the subsection heading, by striking

			 Center and inserting

			 NCC;

					(B)in the matter before paragraph (1), by

			 striking Center and inserting NCC; and

					(C)in paragraph (3), by striking

			 Center's and inserting NCC's.

					(b)Section 4 of the Constitution Heritage Act

			 of 1988 (16 U.S.C.

			 407cc) is amended—

				(1)in the section heading, by striking

			 Center and inserting

			 NCC;

				(2)in subsection (a), by striking

			 Center each place it appears and inserting NCC;

			 and

				(3)in subsection (b)—

					(A)in the subsection heading, by striking

			 Center and inserting

			 NCC;

					(B)in the first sentence, by striking

			 Center the second place it appears and inserting

			 NCC; and

					(C)in the second sentence, by striking

			 National Constitution Center and inserting

			 NCC.

					(c)Section 5 of the Constitution Heritage Act

			 of 1988 (16 U.S.C.

			 407cc) is amended in subsections (c) and (e) by striking

			 National Constitution Center each place it appears and inserting

			 NCC.

			

